Exhibit 10.1

Execution Version

CONFIDENTIAL

December 16, 2017

Bilateral Loan Facility

Commitment Letter

Total System Services, Inc.

One TSYS Way

Columbus, Georgia, 31901

Attention: Paul M. Todd, Senior Executive Vice President and Chief Financial
Officer

$450 Million Bilateral Term Loan Facility

Ladies and Gentlemen:

You have advised Bank of America N.A. (“Bank of America”, “us” or “we”) that
Total System Services, Inc., a Georgia corporation (“you” or the “Borrower”)
intends to acquire (the “Acquisition”), through a stock purchase, Cayan Holdings
LLC (the “Target”) from PCP MW Holding Corp., a Delaware corporation and the
other equityholders of the Target (collectively, the “Sellers”) pursuant to that
certain Agreement and Plan of Merger (together with all exhibits, schedules and
disclosure letters thereto, the “Purchase Agreement”) dated as of December 16,
2017 among the Target, the Sellers, Parthenon Investors IV L.P., a Delaware
limited partnership, as the representative of the equityholders of the Target
and the Borrower. Capitalized terms used but not defined herein are used with
the meanings assigned to them in the Exhibits attached hereto. This letter,
Exhibit A (the “Summary of Terms”) and Exhibit B attached hereto, are
collectively referred to as the “Commitment Letter”. The Acquisition, the
entering into and funding of the Bilateral Term Loan Facility (as defined below)
and all related transactions are hereinafter collectively referred to as the
“Transaction.”

In connection therewith Bank of America is pleased to offer its commitment to
provide a $450 million senior bilateral term loan facility to the Borrower (the
“Bilateral Term Loan Facility”), upon and subject only to the terms and
conditions set forth in this Commitment Letter.

The commitments of Bank of America hereunder are solely subject to the
satisfaction (or waiver) of each of the conditions precedent expressly set forth
in Exhibit B and the following conditions precedent: (a) the execution and
delivery of definitive documentation for the Bilateral Term Loan Facility (the
“Term Facility Documentation”) consistent with this Commitment Letter and
(b) between the date of the Purchase Agreement and the Closing Date, there shall
not have occurred a Company Material Adverse Effect, and upon satisfaction (or
applicable waiver) of such conditions, the funding of the Bilateral Term Loan
Facility shall occur (the conditions described in this sentence including clause
(a) and (b) hereof, the “Funding Conditions”). As used herein, “Company Material
Adverse Effect” shall mean “Material Adverse Effect” as defined in the Purchase
Agreement.



--------------------------------------------------------------------------------

Notwithstanding anything in this Commitment Letter, the Fee Letter (as
hereinafter defined) or the Term Facility Documentation to the contrary, (a) the
only representations relating to you and your subsidiaries, the Target and its
subsidiaries and their respective businesses the accuracy of which shall be a
condition to availability of the Bilateral Term Loan Facility on the Closing
Date shall be (i) such of the representations made by the Target (or its
affiliates) in the Purchase Agreement as are material to the interests of us,
but only to the extent that the accuracy of any such representation is a
condition to your (or your affiliates’) obligations to close under the Purchase
Agreement or you have the right to terminate your (or your affiliates’)
obligations under the Purchase Agreement as a result of a breach of such
representations in the Purchase Agreement (the “Specified Purchase Agreement
Representations”) and (ii) the Specified Representations (as defined below), and
(b) the terms of the Term Facility Documentation shall be in a form such that
they do not impair availability of the Bilateral Term Loan Facility on the
Closing Date if the conditions set forth in the immediately preceding paragraph
and in Exhibit B to this Commitment Letter are satisfied. For purposes hereof,
“Specified Representations” means the representations and warranties set forth
in Exhibit A relating to corporate existence and qualification, corporate or
organizational power and authority to enter into the Term Facility
Documentation, due authorization, execution and delivery, in each case, as they
relate to the entering into and performance of the Term Facility Documentation,
the enforceability of the Term Facility Documentation, no conflicts (x) with
applicable laws that would result in a Material Adverse Effect (to be defined
substantially consistent with the definition thereof in the Existing Credit
Agreement), or (y) with organizational documents (in the case of each of (x) and
(y), solely as they relate to conflicts arising as a result of entering into and
the incurrence of the loans made under the Term Facility Documentation and, if
any and only as required, the provision of the guarantees in respect thereof),
use of proceeds, solvency of Borrower and its subsidiaries (on a consolidated
basis) as of the Closing Date, as evidenced by a certificate substantially in
the form of Exhibit C to the Commitment Letter, Patriot Act, Federal Reserve
margin regulations, the Investment Company Act, OFAC, FCPA and anti-money
laundering (with respect to OFAC, FCPA and anti-money laundering, as to
compliance in all material respects by the Borrower and its subsidiaries, other
than the Target and its subsidiaries). Notwithstanding anything in this
Commitment Letter, the Fee Letter or the Term Facility Documentation to the
contrary, the only conditions to Bank of America’s commitment hereunder and
availability of the Bilateral Term Loan Facility on the Closing Date are
expressly set forth in the immediately preceding paragraph and in Exhibit B.
This paragraph, and the provisions herein, shall be referred to as the “Limited
Conditionality Provision” and shall constitute a condition precedent as
referenced in Exhibit B. It being understood and agreed that there are no other
conditions (implied or otherwise) to the commitments hereunder, including
compliance with the terms of this Commitment Letter, the Fee Letter or the Term
Facility Documentation, it being understood the Funding Conditions are
conditions to the commitments hereunder.

Notwithstanding the foregoing or anything to the contrary set forth in this
Commitment Letter, the Fee Letter or the Term Facility Documentation, the
Borrower shall not be required to disclose communications relating to any
litigation or investigation, or the conduct thereof, solely to the extent that
such disclosure would reasonably be expected to result in the waiver of the
attorney-client privilege or work product protection applicable thereto (but for
the avoidance of doubt any such limitation on disclosure shall not limit any
representations made by the Borrower with respect to the accuracy or
completeness of information hereunder or under the Term Facility Documentation).

You represent and warrant that (a) all written information (the “Information”)
which has been or is hereafter made available to Bank of America by you or any
of your Representatives (as hereinafter defined) (or on your or their behalf,
but only to your knowledge with respect to any written Information that is
provided by the Sellers, the Target, their subsidiaries or their
Representatives) in connection with any aspect of the Bilateral Term Loan
Facility other than (i) information of a general economic or general industry
nature, or information and data prepared by a third party that is not one of
your Representatives or a third party acting on your or such Representatives’
behalf, and (ii) all projections, financial estimates,

 

2



--------------------------------------------------------------------------------

forecasts and other forward-looking information (“Projections”), as and when
furnished and taken as a whole (after giving effect to (x) with respect to
information delivered on or prior to the date hereof, supplements delivered on
or prior to the date hereof and (y) with respect to information delivered after
the date hereof, supplements delivered thereafter), is and will be complete and
correct in all material respects and does not and will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein not materially misleading in light of the
circumstances under which such statements are made and (b) the Projections that
have been or will be made available to us by you or any of your representatives
in connection with the transactions contemplated hereby have been or will be
prepared in good faith based upon assumptions believed by you to be reasonable
at the time furnished to us (it being understood and agreed that such
Projections are not to be viewed as facts and that actual results during the
period or periods covered by any such Projections may differ from the projected
results, and such differences may be material). You agree to furnish us with
further and supplemental information from time to time until the date of the
initial borrowing under the Bilateral Term Loan Facility (the “Closing Date”) so
that the representation and warranty in the immediately preceding sentence would
be correct in all material respects if the Information were being furnished, and
such representation, and warranty were being made, on such date. In issuing this
commitment, Bank of America is and will be using and relying on the Information
without independent verification thereof.

By executing this Commitment Letter, you agree to reimburse Bank of America from
time to time on demand for all reasonable and invoiced out-of-pocket fees and
expenses, including, but not limited to, (a) the reasonable and invoiced fees,
disbursements and other charges of counsel to Bank of America (it being
understood and agreed that Bank of America shall use a single transaction
counsel in connection with the principal negotiation and documentation of this
Commitment Letter and the Bilateral Term Loan Facility, the fees for which Bank
of America’s counsel currently estimate to be in a range separately communicated
to you and the Lead Arrangers agree to cause their counsel to notify you
promptly if we believe such estimate will be exceeded) and (b) out-of-pocket due
diligence expenses by Bank of America in connection with the Bilateral Term Loan
Facility, the preparation of the Term Facility Documentation and the other
transactions contemplated hereby. The provisions of this paragraph shall remain
in full force and effect regardless of whether the Term Facility Documentation
shall be executed and delivered, and notwithstanding the termination of this
Commitment Letter or any commitment of Bank of America hereunder.

You agree to indemnify and hold harmless Bank of America and each of its
affiliates and their respective officers, directors, employees, agents, advisors
and other representatives (each, an “Indemnified Party”) from and against (and
will reimburse each Indemnified Party as the same are incurred for) any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, the reasonable fees, disbursements and other charges of counsel but
in each case limited to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to all Indemnified Parties taken
as a whole and, if reasonably necessary, one local counsel for all Indemnified
Parties taken as a whole in each relevant jurisdiction and, solely in the case
of an actual or perceived conflict of interest, one additional counsel (and if
reasonably necessary, one local counsel in each relevant jurisdiction) to each
group of similarly situated affected Indemnified Parties) that are actually
incurred by or asserted or awarded against any such Indemnified Party, in each
case arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) (a) any matters contemplated
by this Commitment Letter (including the Acquisition) or (b) the Bilateral Term
Loan Facility or any use made or proposed to be made with the proceeds thereof
(IN ALL CASES, WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNIFIED PARTY), except
to the extent such claim, damage, loss, liability or expense is found in a
final, nonappealable judgment by a court of competent jurisdiction to have
resulted from (i) such Indemnified Party’s bad faith, gross negligence or
willful misconduct or

 

3



--------------------------------------------------------------------------------

(ii) the material breach by such Indemnified Party of its obligations under this
Commitment Letter. In the case of an investigation, litigation or proceeding to
which the indemnity in this paragraph applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by you,
your equityholders or creditors or an Indemnified Party, whether or not an
Indemnified Party is otherwise a party thereto and whether or not the Closing
Date occurs. You also agree that no Indemnified Party shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to you or your
subsidiaries or affiliates, or to your or their respective equity holders or
creditors arising out of, related to or in connection with the Acquisition, this
Commitment Letter or any aspect of the Bilateral Term Loan Facility, except to
the extent of direct, as opposed to special, indirect, consequential or
punitive, damages determined in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted from (i) such Indemnified Party’s bad
faith, gross negligence or willful misconduct or (ii) the material breach by
such Indemnified Party of its obligations under this Commitment Letter.
Additionally, you shall not have any liability (whether direct or indirect, in
contract or tort or otherwise) to Bank of America or its subsidiaries or
affiliates, or to their respective equity holders or creditors for any special,
indirect, consequential or punitive, damages arising out of, related to or in
connection with the Acquisition, this Commitment Letter or any aspect of the
Bilateral Term Loan Facility; provided that nothing contained in this sentence
shall limit your indemnity obligations to the extent set forth in this
paragraph. Notwithstanding any other provision of this Commitment Letter, no
Indemnified Party shall be liable for any damages arising from the use by others
of information or other materials obtained through electronic telecommunications
or other information transmission systems, other than for direct or actual
damages resulting from the bad faith, gross negligence or willful misconduct of
such Indemnified Party as determined by a final and nonappealable judgment of a
court of competent jurisdiction. The foregoing provisions in this paragraph
shall be superseded in each case by the applicable corresponding provisions
contained in the Term Facility Documentation upon the execution thereof and
thereafter shall have no further force and effect.

This Commitment Letter, the fee letter dated the date hereof and delivered
herewith among you and us (the “Fee Letter”) and the contents hereof and thereof
are confidential and, except for disclosure hereof or thereof as otherwise
permitted herein, may not be disclosed in whole or in part to any person or
entity without our prior written consent. Bank of America hereby notifies you
that pursuant to the requirements of the USA PATRIOT Act, Title III of Pub. L.
107-56 (signed into law October 26, 2001) (the “Act”), it is required to obtain,
verify and record information that identifies you, the Target and your and their
subsidiaries, which information includes your and their names and addresses and
other information that will allow Bank of America to identify you and them in
accordance with the Act.

You acknowledge that Bank of America or its affiliates may be providing
financing or other services to parties whose interests may conflict with yours.
Bank of America agrees that it will not furnish confidential information
obtained from you to any of its other customers and that it will treat
confidential information relating to you and your affiliates with the same
degree of care as it treats its own confidential information. Bank of America
further advises you that it will not make available to you confidential
information that it has obtained or may obtain from any other customer. In
connection with the services and transactions contemplated hereby, you agree
that Bank of America is permitted to access, use and, subject to the
confidentiality provisions of this Commitment Letter or other applicable
confidentiality agreements, share with any of its bank or non-bank affiliates,
agents, advisors (legal or otherwise) or representatives any information
concerning you or any of your affiliates (but no such information regarding any
of your customers) that is or may come into the possession of Bank of America or
any of such affiliates.

In connection with all aspects of the Bilateral Term Loan Facility, you
acknowledge and agree that: (a) (i) the arranging and other services described
herein regarding the Bilateral Term Loan Facility are arm’s-length commercial
transactions between you, on the one hand, and Bank of America, on the other

 

4



--------------------------------------------------------------------------------

hand that do not directly or indirectly give rise to, nor do you rely on, any
fiduciary duty to you or your affiliates on the part of Bank of America,
(ii) you have consulted your own legal, accounting, regulatory and tax advisors
to the extent you have deemed appropriate, and (iii) you are capable of
evaluating and understanding, and you understand and accept, the terms, risks
and conditions of the transactions contemplated by this Commitment Letter;
(b) (i) Bank of America has been, is, and will be acting solely as a principal
and, except as otherwise expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for you or any other person or entity and (ii) Bank of America has no obligation
to you or any other person or entity with respect to the transactions
contemplated hereby except those obligations expressly set forth herein; and
(c) Bank of America and each of its affiliates may be engaged in a broad range
of transactions that involve interests that differ from yours and those of your
affiliates, and Bank of America has no obligation to disclose any of such
interests to you or your affiliates. You agree that you will not claim that Bank
of America has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to you, in connection with the Bilateral Term Loan
Facility.

The indemnification, fee, expense, jurisdiction, governing law, venue, waiver of
jury trial, agreement not to assert fiduciary duty claims, agreements relating
to activities of affiliates of Bank of America, confidentiality provisions
contained herein and in the Fee Letter shall remain in full force and effect
regardless of whether the Term Facility Documentation shall be executed and
delivered, and notwithstanding the termination of this Commitment Letter or any
commitment or undertaking of Bank of America hereunder. This Commitment Letter
may not be amended or waived except by an instrument in writing signed by the
Borrower and Bank of America.

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter nor the Fee Letter nor any of their terms or substance
shall be disclosed by you, directly or indirectly, to any other person except
(a) to you, the Sellers, the Target, its subsidiaries and the officers,
directors, employees, affiliates, members, partners, stockholders, attorneys,
accountants, agents and advisors of the forgoing persons on a confidential and
need-to-know basis (provided that any disclosure of the Fee Letter or its terms
or substance to the Sellers, the Target, its subsidiaries or their officers,
directors, employees, affiliates, members, partners, stockholders, attorneys,
accountants, agents or advisors shall be redacted as to fees contained therein
in a customary manner), (b) in any legal, judicial or administrative proceeding
or as otherwise required by law or regulation or as requested by a governmental
authority (including, for the avoidance of doubt, in filings with the Securities
and Exchange Commission and other applicable regulatory authorities and stock
exchanges; provided that the terms and contents of any of the Fee Letter shall
not be included in any such disclosure in filings with the Securities and
Exchange Commission and other applicable regulatory authorities and stock
exchanges, but to the extent required by applicable law, you may disclose the
aggregate fee amounts in the Fee Letter as part of a generic disclosure of total
fees and expenses in connection with the aggregate sources related to the
Transactions) (in which case you agree, to the extent permitted by law, to
inform us promptly in advance thereof) and (c) the Commitment Letter and Summary
of Terms may be disclosed to any rating agency.

Bank of America agrees that it will maintain the confidentiality of the
Confidential Information (as defined below), except that Confidential
Information (as defined below) may be disclosed (a) to its respective affiliates
and to its and its affiliates’ respective partners, directors, officers,
employees, agents, advisors, legal counsel, independent auditors and
professionals and other representatives (collectively, “Representatives”) (it
being understood and agreed that (i) Representatives will be informed of the
confidential nature of such Confidential Information and instructed to keep such
Confidential Information confidential and (ii) a party making such information
available to its affiliates and its and their respective officers, directors and
employees agrees to be responsible for any breach of this paragraph that results
from the actions or omissions of such affiliates, officers, directors and
employees), (b) to the extent requested by any regulatory authority purporting
to have jurisdiction over it (including any self-regulatory

 

5



--------------------------------------------------------------------------------

authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any legal process,
subpoena, judicial or administrative proceeding or similar compulsory process,
provided Bank of America agrees that it will notify you as soon as practical in
the event of any such disclosure (other than at the request of a regulatory
authority), unless such notification shall be prohibited by applicable law or
legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies under this Commitment Letter, the Fee Letter, or under
any documentation evidencing or relating to the Bilateral Term Loan Facility or
any action or proceeding relating to this Commitment Letter, the Fee Letter, or
any documentation evidencing or relating to the Bilateral Term Loan Facility or
the enforcement of rights hereunder or thereunder, (f) with your consent, (g) to
the extent such Confidential Information (x) becomes publicly available other
than as a result of disclosure by Bank of America, its affiliates or
Representatives or (y) becomes available to Bank of America or any of its
respective affiliates on a nonconfidential basis from a source other than the
Borrower, its affiliates or Representatives or any person that Bank of America
or its Representatives know is breaching a confidentiality obligation to the
Borrower or its subsidiaries by making such Confidential Information available
without the consent or authorization of the Borrower, or (h) in the case of the
information set forth on Exhibit A, to S&P and Moody’s on a confidential basis.
For purposes of this paragraph, “Confidential Information” means all information
received from you, the Target or your or their subsidiaries relating to you, the
Target or any of your or their subsidiaries or affiliates or any of their
respective businesses, other than any such information that is available to Bank
of America or its affiliates on a nonconfidential basis prior to disclosure by
you or any of your subsidiaries. Any Person required to maintain the
confidentiality of Confidential Information as provided in this paragraph shall
be considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Confidential Information as such person would accord to its own confidential
information. The obligations of Bank of America under this paragraph shall
automatically terminate and be superseded by the confidentiality provisions in
the Term Facility Documentation, and in any case, on the date that is one year
from the date hereof.

This Commitment Letter and the Fee Letter may be executed in counterparts which,
taken together, shall constitute an original. Delivery of an executed
counterpart of this Commitment Letter or the Fee Letter by telecopier, facsimile
or electronic transmission shall be effective as delivery of a manually executed
counterpart thereof.

This Commitment Letter and the Fee Letter shall be governed by, and construed in
accordance with, the laws of the State of New York; provided, however, that
(a) the interpretation of the definition of Company Material Adverse Effect and
the determination of whether there shall have occurred a Company Material
Adverse Effect, (b) the determination of whether the Acquisition has been
consummated as contemplated by the Purchase Agreement, and (c) the determination
of whether the representations and warranties made by the Target in the Purchase
Agreement are accurate, and whether any inaccuracy thereof entitles the Borrower
to terminate its obligations under the Purchase Agreement or not to consummate
the Acquisition, shall be determined in accordance with the laws of the State of
Delaware without regard to principles of conflicts of laws that would result in
the application of the laws of any other jurisdiction. Bank of America and you
hereby irrevocably and unconditionally submit to the exclusive jurisdiction of
any state or Federal court sitting in the Borough of Manhattan in the City of
New York over any suit, action or proceeding arising out of or relating to the
Transactions or the other transactions contemplated hereby, this Commitment
Letter or the Fee Letter or the performance of services hereunder or thereunder.
Bank of America and you agree that service of any process, summons, notice or
document by registered mail addressed to you or us shall be effective service of
process for any suit, action or proceeding brought in any such court. Bank of
America and you hereby irrevocably and unconditionally waive any objection to
the laying of venue of any such suit, action or proceeding brought in any such
court and any claim that any such suit, action or proceeding has been brought in
any inconvenient forum. Bank of America and you hereby irrevocably waive any and
all right to trial by jury

 

6



--------------------------------------------------------------------------------

in any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to the Acquisition, this Commitment
Letter, the Fee Letter, the Bilateral Term Loan Facility or the actions of Bank
of America in the negotiation, performance or enforcement hereof.

This Commitment Letter and the Fee Letter embody the entire agreement and
understanding among Bank of America and you with respect to the Bilateral Term
Loan Facility and supersede all prior agreements and understandings relating to
the specific matters hereof. No party has been authorized by Bank of America to
make any oral or written statements that are inconsistent with this Commitment
Letter. This Commitment Letter is not assignable by the Borrower without our
prior written consent and is intended to be solely for the benefit of the
parties hereto and the Indemnified Parties.

Each of the parties hereto agrees that this Commitment Letter, if accepted by
you as provided above, is a binding and enforceable agreement (subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization and
other similar laws relating to or affecting creditors’ rights generally and
general principles of equity (whether considered in a proceeding in equity or
law)) with respect to the subject matter contained herein, including an
agreement to negotiate in good faith the Term Loan Documentation by the parties
hereto in a manner consistent with this Commitment Letter, it being acknowledged
and agreed that the funding of the Bilateral Term Facility and the commitment
provided hereunder is subject to the Funding Conditions.

This Commitment Letter and all commitments and undertakings of Bank of America
hereunder will expire at 11:59 p.m. (New York City time) on December 17, 2017
unless you execute this Commitment Letter and the Fee Letter and return them to
us prior to that time (which may be by facsimile or electronic transmission),
whereupon this Commitment Letter and the Fee Letter (each of which may be signed
in one or more counterparts) shall become binding agreements. In the event that
the initial borrowing under the Bilateral Term Loan Facility does not occur on
or before the Expiration Date, then this Commitment Letter and the commitments
hereunder shall automatically terminate unless we shall, in our discretion,
agree to an extension. “Expiration Date” means the earliest of (i) March 15,
2018, (ii) the closing of the Acquisition without the use of the Bilateral Term
Loan Facility and (iii) the termination (in accordance with the terms thereof)
or public abandonment of the Purchase Agreement, after execution of the Purchase
Agreement and prior to closing of the Acquisition.

THIS WRITTEN AGREEMENT (WHICH INCLUDES THE SUMMARY OF TERMS) AND THE FEE LETTER
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

7



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours, BANK OF AMERICA, N.A. By:  

/s/ Jonathan Mullen

Name:  

Jonathan Mullen

Title:  

Managing Director

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written:

 

TOTAL SYSTEM SERVICES, INC. By:  

/s/ Paul M. Todd

Name:   Paul M. Todd Title:   Senior Executive Vice President and Chief
Financial Officer

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

Execution Version

EXHIBIT A

SUMMARY OF TERMS AND CONDITIONS

TOTAL SYSTEM SERVICES, INC.

$450 MILLION BILATERAL TERM LOAN FACILITY

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Exhibit A is attached.

 

BORROWER:    Total System Services, Inc., a Georgia corporation (the
“Borrower”). LENDER:    Bank of America, N.A. (“Bank of America” and the
“Lender”). BILATERAL TERM LOAN FACILITY:    A $450 million two year bilateral
term loan facility (the “Bilateral Term Loan Facility” the bilateral term loans
thereunder, the “Bilateral Term Loans”), made in U.S. Dollars in a single
advance on the Closing Date. PURPOSE:    The proceeds of the Bilateral Term Loan
Facility will be used, in part, to finance the Acquisition, to repay certain
indebtedness of the Target and its subsidiaries, and to pay fees and expenses
related thereto. CLOSING DATE:    The date of initial funding under the Term
Facility Documentation (the “Closing Date”) to occur on or before the Expiration
Date. INTEREST RATES:    As set forth in Addendum I. MATURITY:    The Bilateral
Term Loan Facility shall terminate and all amounts outstanding thereunder shall
be due and payable two years from the Closing Date (the “Maturity Date”).
OPTIONAL PREPAYMENTS:    The Borrower may prepay the Bilateral Term Loan
Facility in whole or in part at any time without premium or penalty, subject to
reimbursement of the Lender’s customary breakage and redeployment costs (but not
lost profits) in the case of prepayment of LIBOR borrowings. Each such
prepayment of the Bilateral Term Loan Facility shall be applied to the principal
installments thereof in direct order of maturity. SCHEDULED AMORTIZATION:    The
Bilateral Term Loan Facility will be subject to amortization of principal in
amounts set forth below (the “Scheduled Amortization”):

 

    

Payment Date

  

Scheduled Amortization Payment

   The date that is 9 months after the Closing Date    25% of Bilateral Term
Loan Facility    The date that is 13.5 months after the Closing Date    25% of
Bilateral Term Loan Facility    The date that is 18 months after the Closing
Date    25% of Bilateral Term Loan Facility    Maturity Date    25% of Bilateral
Term Loan Facility



--------------------------------------------------------------------------------

MANDATORY PREPAYMENTS:    None. CONDITIONS PRECEDENT TO CLOSING DATE:    Subject
to the Limited Conditionality Provision, the closing and the initial extension
of credit under the Bilateral Term Loan Facility will solely be subject to the
satisfaction of the conditions precedent as set forth in the Commitment Letter
constituting Funding Conditions, including Exhibit B to the Commitment Letter.
REPRESENTATIONS AND WARRANTIES:    To be substantially the same as those
contained in the Borrower’s Credit Agreement dated February 23, 2016 among the
Borrower, JPMorgan Chase Bank, N.A., as administrative agent and the other
parties thereto (as amended, supplemented or otherwise modified up to the date
hereof, the “Existing Credit Agreement” and the revolving credit facility and
the term loan facility under the Existing Credit Agreement, the “Existing Credit
Facilities”) (including the exceptions and qualifications contained therein),
modified as agreed for transactions of this type, which shall be limited to the
following: (i) legal existence, qualification and power; (ii) due authorization
and no contravention of law, contracts or organizational documents;
(iii) governmental and third party approvals and consents; (iv) enforceability;
(v) accuracy and completeness of specified financial statements and no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a material adverse effect; (vi) no material
litigation (vii) compliance with contracts; (viii) ownership of property;
(ix) insurance matters; (x) compliance with environmental laws; (xi) tax
matters; (xii) ERISA compliance; (xiii) identification of subsidiaries;
(xiv) not engaging in the business of purchasing or carrying margin stock (other
than repurchases by the Borrower of its own capital stock permitted by the
Existing Credit Agreement); (xv) status under Investment Company Act;
(xvi) solvency; (xvii) accuracy of disclosure; (xviii) use of proceeds;
(xix) compliance with laws; (xx) intellectual property; and (xxi) Patriot Act,
sanctions, anti-corruption and anti-money laundering. COVENANTS:    To be
substantially the same as those contained in the Existing Credit Agreement
(including the exceptions and qualifications contained therein), which shall be
limited to the following: (i) delivery of financial statements, SEC filings,
compliance certificates and other specified information, (ii) notices of
default, litigation, governmental proceedings or investigations, which
litigation, proceedings or investigations could reasonably be expected to have a
material adverse effect, certain ERISA events and material changes in accounting
or financial reporting practices; (iii) payment of certain obligations;
(iv) preservation of existence; (v) maintenance of properties and insurance;
(vi) compliance with laws; (vii) maintenance of books and records;
(viii) inspection rights; (ix) use of proceeds; and (x) limitations on
(A) investments (including loans and advances), (B) mergers and other
fundamental changes, (C) sales and other dispositions of property or assets,
(D) dividends and other distributions by the Borrower after the occurrence of an
event of default, (E) changes in the nature of business, (F) transactions with
affiliates, (G) use of proceeds (including use in compliance with Patriot Act,
sanctions, anti-corruption and anti-money laundering laws, rules and
regulations), (H) swaps and (I) liens and negative pledge clauses.



--------------------------------------------------------------------------------

   Financial covenants to be limited to the following:   

•       Minimum Consolidated Fixed Charge Coverage Ratio (EBITDAR/Interest
Expense plus Rental Expense, with financial definitions to be the same as those
contained in the Existing Credit Agreement except as otherwise agreed) of at
least 2.5 to 1.0.

  

•       Maximum Consolidated Leverage Ratio (with financial definitions to be
the same as those contained in the Existing Credit Agreement except as otherwise
agreed) not to exceed 3.50 to 1.00; provided, that, if the consolidated leverage
ratio set forth in the Existing Credit Agreement is increased to 4.00 to 1.0 for
a certain number of test periods in connection with the Acquisition or any other
acquisition (pursuant to the leverage increase option set forth in the Existing
Credit Agreement or an amendment), the ratio set forth above shall be increased
to 4.00 to 1.00 for the same test periods.

   Each of the ratios referred to above will be calculated on a consolidated
basis as of the end of each consecutive four fiscal quarter period. EVENTS OF
DEFAULT:    To be substantially the same as those contained in the Existing
Credit Agreement (including notice and cure rights provided therein), which
shall be limited to the following: (i) nonpayment of principal, interest, fees
or other amounts; (ii) failure to perform or observe covenants set forth in the
loan documentation (subject to grace periods as set forth in the Existing Credit
Agreement); (iii) any representation or warranty proving to have been incorrect
in any material respect when made or confirmed; (iv) cross-default to other
indebtedness in excess of $50 million in principal amount; (v) bankruptcy and
insolvency defaults (with a 60-day grace period for involuntary proceedings);
(vi) inability to pay debts; (vii) monetary judgment defaults in excess of
$50 million to the extent not covered by insurance and nonmonetary judgment
defaults which could reasonably be expected to have a material adverse effect;
(viii) customary ERISA defaults; (ix) actual or asserted invalidity or
impairment of any material provisions of the loan documentation; and (x) change
of control. ASSIGNMENTS AND PARTICIPATIONS:    Subject to the consents described
below (which consents will not be unreasonably withheld or delayed), the Lender
(and its assignees) will be permitted to make assignments to other financial
institutions in respect of the Bilateral Term Loan Facility in a minimum amount
equal to $5 million.



--------------------------------------------------------------------------------

   Consents: The consent of the Borrower will be required unless (i) an event of
default has occurred and is continuing or (ii) the assignment is to a Lender, an
affiliate of a Lender or an Approved Fund (as such term is defined in the
Existing Credit Agreement) (and the Borrower’s consent will be deemed given if
not expressly withheld within five business days). The consent of the
Administrative Agent (not to be unreasonably withheld or delayed) will be
required for any assignment of any outstanding Bilateral Term Loan to an entity
that is not a Lender, an affiliate of a Lender or an Approved Fund.   
Assignments Generally: An assignment fee in the amount of $3,500 will be charged
to the assigning Lender or the assignee Lender, as such Lenders may agree, with
respect to each assignment unless waived by the Administrative Agent in its sole
discretion. Each Lender will also have the right, without consent of the
Borrower or the Administrative Agent, to assign as security all or part of its
rights under the loan documentation to any Federal Reserve Bank.   
Participations: Lenders will be permitted to sell participations with voting
rights limited to significant matters such as changes in amount, rate and
maturity date. WAIVERS AND AMENDMENTS:    Amendments and waivers of the
provisions of the loan agreement and other definitive credit documentation will
require the approval of Lenders holding loans and commitments representing more
than 50% of the aggregate amount of the loans and commitments under the
Bilateral Term Loan Facility (the “Required Lenders”) (provided that, in
addition (a) if there are two or fewer Lenders, Required Lenders shall require
all Lenders and (b) if there are more than two Lenders but fewer than five
Lenders, Required Lenders shall require at least two Lenders), except that
(a) the consent of each Lender shall be required with respect to (i) the waiver
of certain conditions precedent to be agreed to the initial credit extension
under the Bilateral Term Loan Facility, (ii) the amendment of pro rata sharing
provisions, and (iii) the amendment of the voting percentages of the Lenders,
and (b) the consent of each Lender affected thereby shall be required with
respect to (i) increases or extensions in the commitment of such Lender,
(ii) reductions of principal, interest or fees, and (iii) extensions of
scheduled maturities or times for payment. INDEMNIFICATION:    The Borrower will
indemnify and hold harmless the Lender and its affiliates and their respective
partners, directors, officers, employees, agents and advisors (each an
“Indemnified Party”) from and against all losses, claims, damages, liabilities
and expenses arising out of or relating to the Acquisition, the Bilateral Term
Loan Facility, the Borrower’s use of loan proceeds or the commitments,
including, but not limited to, reasonable attorneys’ fees (but in the case of
attorney’s fees, expenses



--------------------------------------------------------------------------------

   and charges, limited in the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to all Indemnified Parties taken
as a whole and, if reasonably necessary, one local counsel for all Indemnified
Parties taken as a whole in each relevant jurisdiction and, solely in the case
of an actual or perceived conflict of interest, one additional counsel (and if
reasonably necessary, one local counsel in each relevant jurisdiction) to each
group of similarly situated affected Indemnified Parties) and settlement costs
except (i) to the extent resulting from the bad faith, gross negligence or
willful misconduct of such Indemnified Party or material breach by such
Indemnified Party of its obligations under the Bilateral Term Loan Facility, in
each case, as determined in a final, nonappealable judgment of a court of
competent jurisdiction and (ii) those arising out of, or in connection with, any
proceeding that does not involve any act or omission by the Borrower or any of
its affiliates and that is brought by an Indemnified Party against any other
Indemnified Party (except to the extent relating to such Indemnified Party
acting in an agency or other representative capacity in connection with the
Bilateral Term Loan Facility). This indemnification shall survive and continue
for the benefit of all such persons or entities.    The loan documentation shall
contain a customary waiver and agreement by the parties not to assert claims for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, the loan
documents or any agreement or instrument contemplated thereby, the transactions
contemplated thereby, any loan or the use of the proceeds thereof; provided that
nothing contained in such waiver and agreement not to assert shall limit the
Borrower’s indemnity obligations to the extent set forth in such loan documents.
DEFAULTING LENDERS:    The loan documentation shall contain customary
“Defaulting Lender” provisions for transactions and facilities of this type. EU
BAIL-IN:    The loan documentation shall contain customary language relating to
the EU Bail-in regime to be substantially similar to the Existing Credit
Agreement. GOVERNING LAW:    State of New York. PRICING/FEES/EXPENSES:    As set
forth in Addendum I. OTHER:    Each of the parties shall (i) waive its right to
a trial by jury and (ii) submit to exclusive New York jurisdiction. The
definitive loan documentation is expected to take the form of a syndicated
credit agreement modeled after the Existing Credit Agreement, but shall reflect
operational, assignment and related provisions that are customarily included in
credit agreements with respect to which Bank of America acts as administrative
agent.



--------------------------------------------------------------------------------

ADDENDUM I

PRICING, FEES AND EXPENSES

 

INTEREST RATES:    At the Borrower’s option, any Bilateral Term Loan will bear
interest at a rate equal to (i) LIBOR (which if less than zero shall be deemed
to be zero) adjusted for applicable reserve requirements plus the Applicable
Margin, as determined in accordance with the Performance Pricing grid set forth
below or (ii) the Base Rate (to be defined as the highest of (a) Bank of
America’s prime rate, (b) the Federal Funds rate (which if less than zero shall
be deemed to be zero) plus .50% and (c) one-month LIBOR plus 1.00%) plus the
Applicable Margin.    The Borrower may select interest periods of one, two,
three or six months for LIBOR loans or, upon consent of all of the affected
Lenders, such other period that is twelve months or less, subject to
availability. Interest shall be payable at the end of the selected interest
period, but no less frequently than quarterly.    During the continuance of
event of default under the loan documentation, the Applicable Margin on
obligations owing under the loan documentation shall increase by 2% per annum
(subject to the request of the Required Lenders). PERFORMANCE PRICING:    The
Applicable Margin for LIBOR Loans shall be, at any time, the rate per annum set
forth in the table below opposite the corporate credit rating of the Borrower by
Standard & Poor’s Financial Services LLC or Moody’s Investors Service, Inc. In
the case of a split rating, the higher rating will apply (provided further that
if there is a difference of more than one ratings level, the level one lower
than the higher rating will apply); if there is only one rating, such rating
will apply; and if there is no rating, the lowest rating set forth below will
apply; provided that if there is no rating as a result of both Standard & Poor’s
Financial Services LLC and Moody’s Investors Service, Inc. (or their successors)
ceasing to issue ratings generally, the rating in effect immediately prior to
the Borrower no longer having a rating shall apply until the parties can agree
on an alternative method of determining the Applicable Margin for LIBOR and Base
Rate Loans (such ratings principles, the “Ratings Principles”). The Applicable
Margin for Base Rate Loans shall be 1.00% per annum less than the Applicable
Margin for LIBOR Loans in each category (but not less than zero).

 

     Debt Rating    Applicable Margin for LIBOR Loans    >A- / A3 or better   
1.000%    BBB+ / Baa1    1.125%    BBB / Baa2    1.250%    BBB- / Baa3    1.500%
   < BBB- / Baa3    1.750%



--------------------------------------------------------------------------------

CALCULATION OF INTEREST AND FEES:    Other than calculations in respect of
interest at the prime rate (which shall be made on the basis of actual number of
days elapsed in a 365/366 day year), all calculations of interest and fees shall
be made on the basis of actual number of days elapsed in a 360 day year. COST
AND YIELD PROTECTION:    Customary for transactions and facilities of this type,
including, without limitation, in respect of breakage or redeployment costs
incurred in connection with prepayments, changes in capital adequacy, liquidity,
tax gross up, increased cost and capital requirements or their interpretation,
illegality, unavailability, reserves without proration or offset and payments
free and clear of withholding or other taxes (provided that (i) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision or by
United States or foreign regulatory authorities, in each case pursuant to Basel
III, and (ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder or
issued in connection therewith or in implementation thereof, shall in each case
be deemed to be a change in law, regardless of the date enacted, adopted, issued
or implemented), in each case shall be substantially similar to those set forth
in the Existing Credit Agreement. EXPENSES:    The Borrower will pay all
reasonable and invoiced out-of-pocket costs and expenses of the Lender
associated with the preparation, due diligence, administration, and closing of
all loan documentation, including, without limitation, the reasonable and
invoiced legal fees of counsel to the Lender, regardless of whether or not the
Bilateral Term Loan Facility is closed (it being understood and agreed that the
Lender shall use a single transaction counsel in connection with the principal
negotiation and documentation of the foregoing). The Borrower will also pay the
reasonable and invoiced out-of-pocket expenses of the Lender (including
reasonable legal fees of counsel which shall be limited to legal fees of one
primary counsel to the Lender and, if reasonably necessary, one local counsel in
each relevant jurisdiction for the Lender) in connection with the enforcement of
any of the loan documentation.



--------------------------------------------------------------------------------

EXHIBIT B

CONDITIONS

The availability of the Bilateral Term Loan Facility shall be subject solely to
the satisfaction of the following conditions and the other Funding Conditions
(subject to the Limited Conditionality Provision). Capitalized terms used but
not defined herein have the meanings set forth in the Commitment Letter to which
this Exhibit B is attached, including Exhibit A thereto.

1.    Each party thereto shall have executed and delivered the Term Facility
Documentation on terms consistent with the Commitment Letter and otherwise
reasonably satisfactory to both the Borrower and the Lender, and the Lender
shall have received: (a) customary closing certificates and legal opinions from
counsel to Borrower; and (b) a certificate from the chief financial officer of
Borrower, substantially in form of Exhibit C to the Commitment Letter,
certifying that Borrower and its subsidiaries, on a consolidated basis after
giving effect to the Transactions and the other transactions contemplated
hereby, are solvent.

2.    On the Closing Date, after giving effect to the Transactions, neither the
Borrower nor any of its subsidiaries shall have any material indebtedness for
borrowed money other than indebtedness permitted by the Existing Credit
Agreement.

3.    The terms of the Purchase Agreement (including all exhibits, schedules,
annexes and other attachments thereto and other agreements related thereto) and
all material related documents shall be reasonably satisfactory to the Lender,
it being agreed that the Purchase Agreement (including all exhibits, schedules,
annexes and other attachments thereto) dated December 16, 2017 provided to the
Lender is reasonably satisfactory to the Lender. The Acquisition shall be
consummated in all material respects in accordance with the Purchase Agreement,
substantially concurrently with the initial funding of the Bilateral Term Loan
Facility, and no provision thereof shall have been amended or waived, and no
consent or request shall have been given thereunder, by the Borrower or its
affiliates, in any manner materially adverse to the interests of the Lender
without the prior written consent of the Lender, not to be unreasonably
withheld, conditioned or delayed (it being understood that (a) any amendment to
the definition of “Company Material Adverse Effect” in the Purchase Agreement
shall be deemed material and adverse to the interests of the Lender, (b) any
amendment, waiver, consent or other modification that decreases the purchase
price in respect of the Acquisition shall be deemed not to be materially adverse
to the interests of the Lender, so long as such decrease is allocated to reduce
the Bilateral Term Loan Facility on a dollar for dollar basis, and (c) any
increase or decrease in the purchase price in respect of the Acquisition
pursuant to any purchase price or similar adjustment provisions set forth in the
Purchase Agreement (as in effect on the date hereof) shall not constitute an
alteration, amendment, change, supplement, waiver, consent or other modification
to the Purchase Agreement)).

4.    The Specified Purchase Agreement Representations shall be true and
correct, and the Specified Representations shall be true and correct in all
material respects (unless already qualified by materiality or “material adverse
effect”, in which case they shall be true and correct in all respects) as of the
Closing Date (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (unless already qualified by materiality or
“material adverse effect”, in which case they shall be true and correct in all
respects) as of such earlier date), in each case in the manner described in the
fifth paragraph in the Commitment Letter.

5.    The Expiration Date shall not have occurred.



--------------------------------------------------------------------------------

6.    The Lender shall have received (a) audited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of the
Borrower and its subsidiaries and the Target and its subsidiaries, for 2014,
2015 and 2016 and (b) unaudited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of Borrower and its
subsidiaries and the Target and its subsidiaries, for each subsequent fiscal
quarter ended March 31, 2017, June 30, 2017 and September 30, 2017; provided
that filing of the required financial statements on form 10-K and form 10-Q by
the Borrower and/or the Target will be deemed to satisfy the foregoing
requirements. As of the date hereof, Bank of America acknowledges receipt of the
following historical financial statements: the financial statements referred to
in clause (a) with respect to the Borrower and its subsidiaries and the Target
and its subsidiaries for the fiscal years ended December 31, 2014, December 31,
2015 and December 31, 2016, respectively and the financial statements referred
to in clause (b) for the first, second and third fiscal quarters ended March 31,
June 30 and September 30, 2017, respectively, of the Borrower and its
subsidiaries and the Target and its subsidiaries.

7.    The Lender shall have received, at least 3 business days prior to the
Closing Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act, in each case that had been
requested by the Lender in writing at least 5 business days prior to such
required delivery date.

8.    All fees and expenses due to the Lender pursuant to the Commitment Letter
and Fee Letter, for which, in the case of expenses, an invoice has been received
at least two business days prior to the Closing Date, shall have been paid or
shall have been authorized to be deducted from the proceeds of the initial
funding under the Bilateral Term Loan Facility.



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SOLVENCY CERTIFICATE

[●], 2016

Pursuant to Section [●] of the [Credit Agreement], dated as of [●], (the “Credit
Agreement”; terms defined therein being used herein as therein defined), among
Total System Services, Inc., a Georgia corporation (the “Borrower”) and Bank of
America, N.A. (the “Lender”), the undersigned Chief Financial Officer of the
Borrower hereby certifies on behalf of the Borrower and its Subsidiaries, in the
undersigned’s capacity as an officer of the Borrower and not in any individual
capacity, as follows:

As of the date hereof, after giving effect to the use of the proceeds of the
Term Loans and the other Transactions, the Borrower and its Subsidiaries, on a
consolidated basis, are Solvent. As used in this paragraph, “Solvent” means,
with respect to the Borrower and its Subsidiaries, on a consolidated basis, on
any date of determination, that on such date (a) the fair value of the property
of the Borrower and its Subsidiaries, on a consolidated basis, is greater than
the total amount of liabilities, including contingent liabilities, of the
Borrower and its Subsidiaries, on a consolidated basis, (b) the present fair
salable value of the assets of the Borrower and its Subsidiaries, on a
consolidated basis, is not less than the amount that will be required to pay the
probable liability of the Borrower and its Subsidiaries, on a consolidated
basis, on their debts as they become absolute and matured, (c) the Borrower and
its Subsidiaries, on a consolidated basis, do not intend to, and do not believe
that they will, incur debts or liabilities beyond their ability to pay such
debts and liabilities as they become absolute and matured, and (d) the Borrower
and its Subsidiaries, on a consolidated basis, are not engaged in business, and
are not about to engage in business, for which their property would constitute
an unreasonably small capital, and (e) the Borrower and its Subsidiaries, on a
consolidated basis, are able to pay their debts and liabilities, contingent or
otherwise, as they become absolute and matured. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability. It is
assumed that the indebtedness and other obligations incurred on the date hereof
under the Credit Agreement will come due on their respective stated maturities.

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as of
the date set forth above.

 

 

Name:   Title:   Chief Financial Officer